Citation Nr: 0333194	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a deceased veteran 
who served on active duty from June 1942 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant was scheduled for a formal hearing in October 
2002 before a Decision Review Officer at the RO, but 
cancelled her request for a formal hearing and opted for a 
conference with the Decision Review Officer.  

Although she had also requested a Board hearing at the RO, 
she withdrew this request in January 2003.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In an attempt to comply with the notification requirements of 
the VCAA, the RO sent the appellant a letter in April 2001.  
In this letter, the appellant was informed that the evidence 
and information submitted in response to the letter must be 
submitted by June 12, 2001.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board also observes that following the issuance of the 
supplemental statement of the case (SSOC) in November 2002, 
the RO received a December 2002 written statement from the 
appellant, wherein she advised that she was enclosing medical 
records in support of her claim.  According to the appellant, 
she had previously submitted the referenced records but was 
resubmitting them because the records were not mentioned in 
the November 2002 SSOC.  

A review of the record does not indicate that the records, to 
which the appellant referred, are currently associated with 
the claims folder.  Further, because the appellant did not 
specifically identify the records that she was submitting, 
the Board cannot determine whether such records were in fact 
already of record.    

The Board further notes that although the service department 
reported that no DD 1141 or other personnel records of the 
veteran's exposure to radiation were available due to a fire 
at the National Personnel Records Center, the record does not 
show that the RO has undertaken all indicated development to 
determine the extent of any radiation exposure of the veteran 
while serving in Japan.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  In addition, 
the appellant should be requested to 
resubmit the medical records she 
referenced in her December 2002 written 
statement, or to provide the 
identifying information and 
authorization necessary for the RO to 
obtain the records on her behalf.  The 
appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date 
of the RO's letter and that she should 
inform the RO if she desires to waive 
the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and her representative and 
request them to provide such evidence.

3.  Then, the RO should contact the 
Defense Threat Reduction Agency (DTRA) 
and request it to provide a radiation 
dose estimate for the veteran based on 
the assumption that the veteran 
participated in the occupation of 
Japan, primarily in the Aomori area, 
during the period from September to 
December 1945 and that he visited the 
sites of the atomic detonations during 
his service in Japan.

4.  Then, the RO should undertake any 
other development required under 
38 C.F.R. § 3.311 (2003), to include 
referring the case to the Director of 
the VA Compensation and Pension Service 
for review.

5.  Then, the RO should readjudicate 
the appellant's claim in light of all 
of the evidence received since the 
issuance of the SSOC in November 2002.  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC to the appellant and her 
representative and afford them the 
requisite opportunity for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but she may furnish additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



